Title: To Alexander Hamilton from Morgan Lewis, 26 July 1790
From: Lewis, Morgan
To: Hamilton, Alexander


Rhynbeck [New York] 26th. July 1790
My Dear sir

I perceive by the public Prints that Congress have rejected the Revennue System you offered them. Which Circumstance puts a period to my Expectations of being enabled to return to the City. It has not however, in my Mind, weakened my Obligations to you. I feel the weight of them as sensibly, as if your Wishes with Regard to me, had been compleatly gratified. Instances of disinterested Friendship, are Things I have so rarely met with, that I have almost been induced to doubt their Existence. Indeed, if my Memory does not fail me, I may with Truth assert the present, the only One I ever experienced. Accept Sir my sincere Acknowledgements, and be assured I shall ever retain a grateful Sense of the Value of your Friendship.
The Removal of Congress will probably carry you shortly to Phia. If Mrs. L can learn the Time of your intended departure, She means if possible to see Mrs. H. before it takes place. She desires her Love & best Wishes to you both. Be assured you have mine, and tho’ they cannot prove as serviceable to you as those of many Others, ’tis not that they are less sincere. Adieu. A tender of Services by One who has it not in his power to serve, would be ridiculous. But, should Accident in some future Day render it otherwise; I shall not forget the Right you have to command.
Dr Sir   Your sincere Friend & hum Servt.
Morn. Lewis

